Citation Nr: 0830236	
Decision Date: 09/05/08    Archive Date: 09/10/08

DOCKET NO.  07-38 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah



THE ISSUE

Entitlement to service connection for a low back disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 





INTRODUCTION

The veteran had active service from February 1998 to August 
1999.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2007 rating decision of the above 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which denied service connection for degenerative 
arthritis and intervertebral disc syndrome of the 
thoracolumbar spine.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).



FINDING OF FACT

The competent and probative evidence of record preponderates 
against a finding that the veteran's current back disorder is 
causally or etiologically related to his active service, or a 
finding that the back disorder is proximately due to or the 
result of the veteran's service-connected right ankle 
disability, on either a causation or aggravation basis.



CONCLUSION OF LAW

A low back disorder was not incurred in or aggravated by 
military service, and is not proximately due, the result of, 
or aggravated by the veteran's service-connected right ankle 
disability.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 
3.303, 3.310 (2007).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide in accordance 
with 38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 
(April 30, 2008).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

In this case, the VCAA duty to notify was satisfied by way of 
a letter sent to the veteran in June 2007 which fully 
addressed the notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed the 
veteran of what evidence was required to substantiate the 
claim and of his and VA's respective duties for obtaining 
evidence.  Although no longer required, he was also asked to 
submit evidence and/or information in his possession to the 
RO.  Finally, the June 2007 letter informed him how 
disability ratings and effective dates are assigned.  See 
Dingess v. Nicholson, supra.  Moreover, he has not 
demonstrated any error in VCAA notice, and therefore the 
presumption of prejudicial error as to such notice does not 
arise in this case.  See Sanders v. Nicholson, supra.  Thus, 
the Board concludes that all required notice has been given 
to the veteran.

The Board also finds VA has satisfied its duty to assist the 
veteran in the development of the claim.  The RO has obtained 
the veteran's VA treatment records, and the veteran submitted 
a private treatment record.  In addition, he was scheduled 
for a VA examination in July 2007.  It appears that all 
obtainable evidence identified by the veteran relative to his 
claim has been obtained and associated with the claims file. 

In that regard, the Board notes that in the August 2008 
"Appellant's Brief," the veteran's representative noted 
that, in his VA Form 9 dated in November 2007, the veteran 
indicated he was going to provide evidence from an orthopedic 
surgeon.  The representative indicated it did not appear that 
VA had provided the veteran sufficient to submit the evidence 
he reported in his VA Form 9.  The representative then 
requested a remand in order for the veteran to be "contacted 
and provided an opportunity to present the evidence in 
question or for the VA to request the name of the doctor and 
release of information so that the VA can obtain the evidence 
in question for the appellant."  The Board finds that a 
remand is not necessary as the veteran was provided ample 
time in which to submit the evidence which he noted in his 
November 2007 VA Form 9.  

After receiving the veteran's appeal, in December 2007 the 
Board sent the veteran a letter advising him he had 90 days 
from the date of this letter to "send the Board additional 
evidence concerning your appeal".  The next correspondence 
from the veteran was in May 2008, when he requested that his 
claim be expedited due to a possible foreclosure on his home.  
Thus, the Board concludes that the 90-day period given after 
December 2007, and the lack of any response from the veteran 
during that period (and after), shows that he was provided 
additional time to submit any other evidence, but failed to 
do so.  Thus, the Board concludes that, at this point, there 
is no other pertinent evidence, not already of record, which 
would need to be obtained for a fair disposition of this 
appeal.  It is therefore the Board's conclusion that no 
further notice or assistance to the veteran is required to 
fulfill VA's duty to assist him in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to her claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the appellant.  The 
Court of Appeals for Veterans Claims has held that such 
remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  

II.  Factual Background

The veteran's service treatment records (STRs) are negative 
for any report of or finding of any back problems.

VA treatment records show that in October 2001 the veteran 
complained of mid-back pain for approximately 10 days.  He 
denied trauma or previous injury to the area.  The diagnosis 
was that he had an apparent facet restriction in the mid-
thoracic spine, which was a fairly typical presentation for 
postural dysfunction.  A week later he reported continued 
mid-thoracic back pain.  

In an April 2007 examination report, a private chiropractor, 
C.M.F., D.C., noted that the veteran was seen with complaints 
of frequent moderately-severe pain in the lower back area.  
The assessment was that an acute flare-up of the veteran's 
chronic condition had occurred.  The diagnoses included 
lumbosacral sprain, degeneration of lumbar or lumbosacral 
intervertebral disc, and lumbago.  

Received from the veteran in May 2007 was a letter in which 
he reported he had been experiencing lower back pain about 
once a month for the past year.  He claimed he was seen by a 
chiropractor, who reportedly said the veteran's initial 
injury to his foot and ankle and his gait were the main 
causes of his back injury.  

At his VA examination in July 2007, the veteran reported that 
his low back pain had an onset in January 2006.  He described 
a sudden onset of extreme pain, but denied any injury.  He 
reported he was trying to be more active and could have been 
"shoveling snow or doing something," but did not remember 
anything specific that caused that episode of pain.  He 
claimed that his gait had been abnormal since his foot injury 
in service, and that his gait had gotten worse over the 
years.  He also claimed that his gait on the day of the 
examination was "pretty much average for what it has been 
over the years".  

On clinical evaluation it was noted that the veteran's gait 
appeared normal at first, but on close examination, he was 
found to have a very mild antalgic gait, favoring the right.  
The examiner noted that he had evaluated the veteran in 
November 2005 for his ankle, and a review of that report 
showed the veteran had a normal gait at that time.  The 
diagnosis was lumbar strain, and the examiner noted that for 
the right ankle disorder to have caused a low back disorder, 
one would have to expect a fairly significantly altered gait, 
and for quite a long time.  The examiner then noted that this 
was "not the history" as reported by the veteran, and was 
not what was found on the two examinations (in 2005 and 
2007).  The examiner opined that it is "less likely as not 
(not at least as likely as not) less than 50 percent 
probability, that [the veteran's] current lumbar strain was 
caused by, or a result of his right ankle disability".  

III.  Analysis

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2008); 
38 C.F.R. § 3.303(a) (2007).

Service connection may be granted for disease that is 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).

The U.S. Court of Appeals for Veterans Claims has held that, 
in order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Secondary service connection may also be established for 
disability which is proximately due to or the result of a 
service-connected disability.  38 C.F.R. § 3.310(a).  
Similarly, any increase in severity of a non-service-
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the non-service-connected 
condition, will be service connected; see Allen v. Brown, 7 
Vet. App. 439 (1995) (en banc).  In the latter instance, the 
non-service-connected disease or injury is said to have been 
aggravated by the service-connected disease or injury.  In 
cases of aggravation of a veteran's non-service-connected 
disability by a service-connected disability, such veteran 
shall be compensated for the degree of disability over and 
above the degree of disability existing prior to the 
aggravation.  38 C.F.R. § 3.322.

However, VA will not concede that a non-service-connected 
disability was aggravated by a service-connected disability 
unless the baseline level of severity of the non-service-
connected condition is established by medical evidence 
created before the onset of aggravation or by the earliest 
medical evidence created at any time between the onset of 
aggravation and the receipt of medical evidence establishing 
the current level of severity of the non-service-connected 
condition.  The rating activity will determine the baseline 
and current levels of severity under the Schedule for Rating 
Disabilities (38 C.F.R. part 4) and determine the extent of 
aggravation by deducting the baseline level of severity, as 
well as any increase in severity due to the natural progress 
of the disease, from the current level.  38 C.F.R. 
§ 3.310(b).  

The Board notes that 38 C.F.R. § 3.310, above, the regulation 
which governs claims for secondary service connection, was 
amended during the pendency of this claim and appeal.  The 
intended effect of this amendment is to conform VA 
regulations to the Allen decision, supra.  71 Fed. Reg. 
52,744 (Sept. 7, 2006) (now codified at 38 C.F.R. § 3.310(b) 
(2007)).  The present case predates the regulatory change.  
Regardless, based upon the facts in this case, neither 
version is more favorable and the regulatory change does not 
affect the outcome herein.

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay statements may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).

The veteran essentially contends that he has his low back 
problems are related to gait impairment caused by his 
service-connected right ankle disability.  The record 
reflects that he severely injured his right ankle in service 
during a skydiving accident, and that by November 1999 rating 
decision, service connection was granted for status post-
operative fracture, right ankle, with residual pain.  Private 
treatment records submitted by the veteran and a VA 
examination show that the veteran has a current low back 
disability.  Thus, what is missing from the record is 
competent medical evidence showing that the current low back 
disability is related to service or to a service-connected 
disability.  A VA medical examination and opinion was sought 
on that specific issue.  In July 2007, a VA examiner issued 
an opinion that, albeit awkward in its wording, is clear that 
the veteran's current lumbar disability was not caused by or 
the result of his right ankle disability.  In addition, the 
VA examiner clearly explained the rationale supporting the 
opinion.  There is no competent evidence to the contrary.

Full consideration has been given to the veteran's own 
assertions that he has a low back disability related to his 
service-connected right ankle disability.  However, the 
veteran is a layperson, and, as such, he has no competence to 
render a medical opinion on diagnosis or etiology of a 
condition.  See Espiritu v. Derwinski, supra.  It is true 
that the veteran's lay statements may be competent to support 
a claim for service connection by supporting the occurrence 
of lay-observable events or the presence of disability or 
symptoms of disability subject to lay observation.  Jandreau, 
supra; Buchanan, supra.  Here, the veteran is certainly 
competent to report his gait problems as well as his low back 
symptoms.  However, the Board finds no basis for concluding 
that a lay person would be capable of discerning whether his 
low back problems are related to his gait impairment due to 
his right ankle disability, in the absence of specialized 
training.  The veteran has not established any specialized 
training for such qualifications.

The Board also finds that the veteran's low back disability 
was not incurred in service, based on a review of STRs which 
show no complaint, report, or finding of low back problems, 
and the fact that he first experienced an episode of low back 
pain in 2001, over two years after his discharge from 
service.  Indeed, the veteran has not claimed that his low 
back problems had an onset in service.  Thus, service 
connection is not warranted on a direct basis.  38 C.F.R. 
§ 3.303.

Based upon the foregoing and the lack of competent medical 
evidence of a nexus between the veteran's low back disability 
and his service-connected right ankle disability (or to 
service), the Board concludes that veteran is not entitled to 
service connection for a low back disability.  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt rule does not apply, and the claim for 
service connection for a low back disability must be denied.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).


ORDER

Service connection for a low back disability is denied.



_______________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


